The Attorney                General         of Texas
                                      January     20,     1978


)HN L. HILL
iorney General


                 Honorable A. R. Schwartz                  Gpinion No. H-1118
                 Senator of the State of Texas
                 Capitol Building                          Re:   Procedure   for   expungement   of
                 Austin, Texas                             police records.

                 Dear Senator Schwartz:

                       You have requested our opinion as to whether Senate Bill 471, Acts 1977,
                 65th Leg., ch. 747, at 1880, codified as articles 55.01-55.05, Texas Code of
                 Criminal Procedure, preempts the right of local public entities to destroy
                 arrest records pursuant to an internal administrative procedure.

                        In Attorney  Generals Dptnion H-608 (1976), we held that, with two
                 exceptions, a record of an. arrest may be destroyed pursuant to the same
                 authority by which it is kept.   We noted that no Texas statute specifically
                 requires the maintenance of arrest records by a law enforcement agency.

                        Senate Bill 471 confers upon certain persons a right to the expungement
                 of all records relating   to their arrest.   Code Crim. Proc. art. 55.01.   lhe
                 statute   establishes a procedure by which an arrested person may file a
                 petition for expunction, and describes the effect of an expunction order.      It
                 does not impose any requirement       that arrest records be maintained and its
                 effect does not encompass the entire range of arrest records. In our opinion,
                 Senate Bill 471 does not conflict with or preempt the right of local public
                 entities to destroy arrest records pursuant to the same authority      by which
                 they are maintained,      as established in Attorney    General Opinion H-808.
                  Rather, the statute     merely describes certain    instances in which a law
                 enforcement agency is required to destroy such records.

                                                  SUMMARY

                            Senate Bill 471, Acts 1977, 65th Leg., ch. 747, at 1880,
                            codified as articles 55.01-55.05, Texas Code of Crimi-
                            nal Procedure,    does not preempt the right of local
                            public entities to destroy arrest records pursuant to
                            the     same authority    by which such records are
                            maintained,   but merely requires a law enforcement
                            agency to destroy those records in certain instances.




                                                  p.    4570
     .
.   .




                             Attorney General of Texas

         APPROVBD:




         Opinian Committee

         ist




                             p.   4511